Exhibit 21 Subsidiaries of Argo Group International Holdings, Ltd. Company Name Country/State of Incorporation The Argo Foundation Bermuda PXRE Capital Statutory Trust II Connecticut PXRE Capital Trust VI Delaware Argo International Holdings AG Switzerland Argonaut Services GmbH Switzerland Argo Re, Ltd. Bermuda Argo Irish Holdings I, Ltd. Bermuda Argo Irish Holdings II Bermuda Argo Brasil Participacões Ltd. Brazil Argo Re Escritório de Representação no Brasil Ltda. Brazil PXRE Reinsurance (Barbados), Ltd. Barbados ArgoGlobal Underwriting (Dubai) Limited United Arab Emirates Argo International Holdings, Ltd. United Kingdom Argo Underwriting Agency, Ltd. United Kingdom Argo Management Services, Ltd. United Kingdom Argo Management Holdings, Ltd. United Kingdom Argo Managing Agency, Ltd. United Kingdom Argo Direct, Ltd. United Kingdom Argo (No. 604), Ltd. United Kingdom Argo (No. 616), Ltd. United Kingdom Argo (No. 607), Ltd. United Kingdom Argo (No. 617), Ltd. United Kingdom Argo (No. 703), Ltd. United Kingdom Argo (No. 704), Ltd. United Kingdom Argo (Alpha), Ltd. United Kingdom Argo (Beta), Ltd. United Kingdom Argo (Chi), Ltd. United Kingdom Argo (Delta), Ltd. United Kingdom Argo (Epsilon), Ltd. United Kingdom ArgoGlobal Underwriting Asia Pacific Pte Ltd. Singapore ArgoGlobal Holdings (Malta) Ltd. Malta ArgoGlobal SE Malta Argo Financial Holding, Ltd. (Ireland) Ireland Argo Solutions, SA Belgium Argo Financial Holding (Brazil) Limited Ireland Argo Seguros Brasil, SA Brazil Argo Group US, Inc. Delaware Argonaut Group Statutory Trust Connecticut Argonaut Group Statutory Trust III Delaware Argonaut Group Statutory Trust IV Delaware Argonaut Group Statutory Trust V Delaware Argonaut Group Statutory Trust VI Connecticut Argonaut Group Statutory Trust VII Delaware Argonaut Group Statutory Trust VIII Delaware Argonaut Group Statutory Trust IX Delaware Argonaut Group Statutory Trust X Delaware Argonaut Management Services, Inc. Delaware Affinibox, Inc. Texas Argo Group Fund to Secure the Future Texas Alteris, Inc. Delaware Sonoma Risk Management, LLC Delaware John Sutak Insurance Brokers, Inc. California Trident Insurance Services, LLC Texas Alteris Insurance Services, Inc. Massachusetts Commercial Deposit Insurance Agency, Inc. Delaware Canterbury Claims Services, Inc. New Jersey Colony Management Services, Inc. Virginia Company Name Country/State of Incorporation Colony Agency Services, Inc. Virginia Argonaut Claims Management, LLC Texas Argonaut Claims Services, Ltd. Texas Colony Insurance Company Virginia Colony Specialty Insurance Company Ohio Peleus Insurance Company Virginia Argonaut Insurance Company Illinois Argonaut-Midwest Insurance Company Illinois Argonaut-Southwest Insurance Company Illinois Argonaut Great Central Insurance Company Illinois Insight Insurance Services, Inc. Illinois Select Markets Insurance Company Illinois Argonaut Limited Risk Insurance Company Illinois Central Insurance Management, Inc. Illinois Grocers Insurance Agency, Inc. Oregon AGI Properties, Inc. California Rockwood Casualty Insurance Company Pennsylvania Somerset Casualty Insurance Company Pennsylvania Coal Operators Indemnity Company Pennsylvania ARIS Title Insurance Corporation New York
